Citation Nr: 0635259	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  02-01 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-operative 
residuals of a ganglion cyst of the right wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel






INTRODUCTION

The veteran served on active duty from July 1977 to July 
1980, and from January 2003 to January 2004.  The veteran 
also had unverified periods of active duty for training and 
inactive duty training as a member of the military reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the veteran 
service connection for residuals of a right wrist ganglion 
cyst.  He responded with a timely Notice of Disagreement, and 
subsequently perfected his appeal upon the filing of a timely 
substantive appeal.  

This appeal was previously presented to the Board in July 
2003 and again in June 2005.  On each occasion it was 
remanded for additional development.  The appeal has now been 
returned to the Board.  


FINDING OF FACT

Competent evidence has not been presented of a ganglion cyst 
of the right wrist, or post-operative residuals thereof, 
having been incurred in or aggravated by any period of active 
duty or active duty for training.  


CONCLUSION OF LAW

A ganglion cyst of the right wrist was not incurred in or 
aggravated by active military service, and service connection 
for such a disability is not warranted.  38 U.S.C.A. §§ 101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Proper notice should also be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  
 
In this case, for the reasons set forth below, the VA has 
complied with the duties under the law to notify and assist 
the veteran , as well as the implementing regulations, in 
reference to the issues addressed on appeal.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via RO letters issued in April 2004, July 
2005, and June 2006.  In addition, these documents provided 
the veteran with specific information relevant to the his 
claim.  Thus, no further notices are required.  See 
Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  In this 
case, all identified and available evidence has been 
obtained, including all relevant treatment records and 
examination reports.  In this respect, the Board notes that 
all private medical treatment records made known to VA have 
been obtained.  The veteran was also notified of the above 
development via the RO's letters and other mailings to the 
veteran.  No response or additional records have been 
received to the present.  The RO has also obtained the 
veteran's medical treatment records and examination reports 
from the VA medical center where he has received treatment.  
Thus, the Board finds that no additional evidence, which may 
aid the veteran's claim or might be pertinent to the bases of 
the claim, has been identified or remains outstanding, and 
the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, VA satisfied the 
fourth element of the notice requirements.  Therefore, to 
decide the appeal regarding the veteran's claims discussed 
herein would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that legal notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in November 2000) 
immediately after the enactment of the changes in the law.  
 
Nevertheless, the Board finds that any defect with respect to 
the timing of the notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial November 2000 adjudication, the appellant has not 
been prejudiced thereby.  The content of the notices provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the 38 U.S.C.A. § 7261(b) rule 
of prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
initially provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  However, within a subsequent 
June 2006 letter, notice on these latter two elements was 
provided to the veteran; therefore, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Additionally, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The veteran seeks service connection for post-operative 
residuals of a ganglion cyst excision of the right wrist.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2006).  The term "active military 
service" includes any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

VA medical treatment records confirm that the veteran 
underwent surgical removal of a ganglion cyst of the right 
wrist on an outpatient basis on May 23, 2000.  The operation 
was without complications and he was sent home from the VA 
medical center immediately afterward to be followed on a 
periodic basis.  Thereafter, he has complained of pain, 
weakness, and limitation of motion of the right wrist at the 
location of his ganglion cyst removal.  As the record 
contains competent and uncontroverted evidence of a surgical 
ganglion cyst removal in May 2000, with post-operative 
complications reported, the question before the Board is 
whether such a disability was incurred or aggravated during 
active military service.  

As noted in the introduction, the veteran's initial period of 
active duty service was from July 1977 to July 1980.  Service 
medical records from that time period are negative for any 
diagnosis of or treatment for a ganglion cyst, or related 
growth or lesion of the right wrist.  When examined for 
service separation in March 1980, the veteran denied any 
history of a tumor, growth, cyst, or cancer on any part of 
his body, and none was noted on a concurrent physical 
examination.  

According to the veteran's service personnel records, he was 
a member of the Individual Ready Reserves following 
separation from active duty in July 1980 to December 1982.  
However, he had no periods of active duty, active duty for 
training, or inactive duty training during that time.  
Thereafter, he enlisted in the Army National Guard in 
September 1998, at which time he again underwent medical 
examination.  He again denied any history of a tumor, growth, 
cyst, or cancer, and his concurrent military medical 
examination was likewise negative for such a finding.  He was 
accepted for enlistment in the Army National Guard, and his 
personnel records reflect several periods of inactive duty 
training from September 1998 until January 2003, at which 
time he returned to active duty.  His second period of active 
duty lasted until January 2004.  

Prior to the veteran's return to military service in 
September 1998, he sought VA treatment for a variety of 
medical issues.  According to an August 1998 clinical 
notation, he reported a cyst of the right wrist which had 
been present for five years but had begun to increase in size 
more recently.  A referral to the VA primary care clinic was 
recommended, and he was seen in December 1999.  At that time, 
he reported a history of a right wrist nodule since 1977.  A 
ganglion cyst was diagnosed, and various treatments were 
discussed.  On a second consult in February 2000, the veteran 
reported an approximately 20 year history of his right wrist 
cyst, and requested surgical removal.  As noted above, such 
was accomplished in May 2000.  

A VA orthopedic examination was afforded the veteran in 
December 2005.  He stated his right wrist pain first began 
during his initial period of active military service, while 
at the firing range.  He continued to have pain and swelling 
at the wrist until a ganglion cyst was removed in 2000.  
Currently, he had a small well-healed surgical scar at the 
right wrist, with underlying scar tissue.  Range of motion of 
the right wrist was limited, and he reported pain and 
weakness with flare-ups and repeated use.  The final 
assessment was status-post ganglion cyst excision of the 
right wrist, and carpal tunnel syndrome of the right wrist.  
The examiner was of the opinion that the veteran's surgical 
excision of the cyst resulted in some scar tissue formation 
and carpal tunnel syndrome.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for post-operative residuals of a ganglion 
cyst.  The veteran has failed to present competent evidence 
of the onset of such a disability during a period of active 
military service, or active duty for training.  His service 
medical records for the period between 1977 and 1980 are 
negative for any diagnosis of or treatment for a cyst, tumor, 
or growth of the right wrist, and he did not first seek 
treatment for such a disability until 1998, 18 years after 
separation from active military service.  At that time, he 
reported onset of his right wrist cyst five years prior, in 
1993.  While the veteran has since stated his ganglion cyst 
of the right wrist was incurred during military service, his 
service medical records are negative for such a disability; 
thus, the Board does not find the veteran's statements 
regarding the onset of this disability during service to be 
credible.  

While the veteran did return to military service in 1998, he 
has report onset of his ganglion cyst prior to that time.  
Additionally, the veteran apparently only had inactive duty 
training until January 2003; thus, only injuries, not 
diseases, incurred or aggravated between September 1998 and 
January 2003 would qualify for service connection.  Though 
the veteran did return to active duty between January 2003 
and January 2004, no competent evidence of aggravation of the 
veteran's post-operative residuals of a ganglion cyst 
excision has been presented.  In the absence of any competent 
evidence that the veteran's ganglion cyst, or post-operative 
residuals thereof, was either incurred in or aggravated by 
any period of active duty or active duty for training, 
service connection for such a disability must be denied.  

The veteran himself has alleged that his ganglion cyst was 
incurred during active military service; however, as a 
layperson, his statements regarding medical opinion and 
causation are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for post-operative 
residuals of a ganglion cyst of the right wrist, as such a 
disability was not incurred in or aggravated by any period of 
active military service.  As a preponderance of the evidence 
is against the award of service connection, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for post-operative 
residuals of a ganglion cyst of the right wrist is denied.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


